Citation Nr: 0011521	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
September 1989 rating decision that denied the claim of 
entitlement to service connection for a right leg and heel 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg and heel disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in July 1999, it was remanded to the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO) for adjudication of the issue of whether 
there was clear and unmistakable error in a September 1989 
rating decision that had denied the claim of entitlement to 
service connection for a right leg and heel disorder.  That 
issue was subsequently perfected for appeal, and the claim is 
thus ready for further appellate review.  


FINDINGS OF FACT

1.  In September 1989, the RO considered all of the evidence 
of record and denied the appellant's claim of entitlement to 
service connection for a right leg and heel disorder.  The 
appellant was notified of the decision and of his rights to 
appeal, but did not file a timely notice of disagreement.  

2.  The September 1989 decision of the RO to deny the 
appellant's claim of entitlement to service connection for a 
right leg and heel disorder was consistent with the evidence 
then of record and the laws and regulations in effect at that 
time.  

3.  Additional evidence received since September 1989 bears 
directly and substantially upon the matter of service 
connection for a right leg and heel disorder and must be 
considered in order to fairly decide the claim.  

4.  The veteran's claim of entitlement to service connection 
for a right leg and heel disorder is not plausible.  


CONCLUSIONS OF LAW

1.  The September 1989 decision to deny the appellant's claim 
of entitlement to service connection for a right leg and heel 
disorder was not clearly and unmistakably erroneous.  
38 U.S.C.§ 4005 (1988); currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105 (1989); currently 38 C.F.R. 
§§ 3.104, 3.105 (1999).

2.  The September 1989 decision of the RO that denied service 
connection for a right leg and heel disorder is final; new 
and material evidence has been submitted with respect to that 
claim, and the claim is reopened.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 19.192 (1989); currently 38 U.S.C.A. §§ 5107(a), 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.385, 20.302, 
20.1100 (1999).

3.  The claim of entitlement to service connection for a 
right leg and heel disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  . 
. . based on evidence on file at that time and will not be 
subject to revision on the same factual basis . . .."  
38 C.F.R. § 3.104(a) (1999); see also 38 U.S.C.A. 5108 (West 
1991).  The only exception to this rule is when the VA has 
made a "clear and unmistakable error" in its decision.  
38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (West 
1991 & Supp. 1998) (BVA may correct "obvious error" on its 
own initiative).  Under such circumstances, the decision will 
be reversed or amended, and it will have the same effect as 
if the corrected decision had been made on the same date as 
the reversed or amended decision.  38 C.F.R. § 3.105(a) 
(1999).  If this exception does not apply, the decision is 
final and may be reopened only upon the presentation of "new 
and material evidence."  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified shall become final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (1999).

The veteran has, in fact, set forth a challenge to the 
September 1989 rating decision of the RO that denied his 
claim of entitlement to service connection for a right leg 
and heel disorder, claiming that there was clear and 
unmistakable error in that decision such that it should be 
overturned, and that he should be accorded service connection 
for that disorder effective from the date of the claim that 
precipitated that decision.  

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

First, it is noted that in the September 1989 decision, the 
RO found that service medical records failed to show a leg 
condition, and although they showed that the veteran had 
complained of heel pain in basic training, and lifelong foot 
pain and leg cramps on separation, evidence failed to show 
post-service findings or treatment, and failed to establish a 
chronic leg or heel disorder related to service.  The 
appellant did not file a notice of disagreement with that 
decision and it became final.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 19.192 (1989); currently 38 U.S.C.A. 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the September 1989 rating 
decision presently challenged, and finds that the appellant's 
contentions regarding the assignment of clear and 
unmistakable (CUE) error are without merit.  

The appellant's principal CUE contentions relative to the 
September 1989 rating decision are that:  a) his service 
medical records, and in particular three "Physical 
Profiles" documented heel and right leg disability in 
service, including heel pain, heel stress, heel stress 
fracture, and tibial stress fracture; and b) the RO committed 
clear and unmistakable error in its failure to obtain a VA 
examination for the claimed conditions.   

With respect to the appellant's initial challenge, that the 
RO did not consider the service medical records that he set 
out in detail in his challenge to the September 1989 
decision, seen in its best light, this must be considered to 
be an allegation that the correct facts as they were known at 
the time, were not before the adjudicator.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  In this regard, 
although the decision of the RO in 1989 did not set out the 
evidence in as great a detail, it is clear that all of the 
evidence cited by the appellant was before them at the time.  
The difference was simply a matter of interpretation of that 
evidence.  As noted above, "clear and unmistakable error" is 
more than a difference of opinion.  38 C.F.R. § 3.105(b).  
The Court has recognized that a claimant seeking to obtain 
retroactive benefits by proving that the VA has made a "clear 
and unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  The mere allegation that the 
evidence then of record should have been interpreted the way 
that the appellant now sees it, does not satisfy that heavy 
burden.  The appellant's disagreement is with the manner in 
which the facts of record were weighed, and no clear and 
unmistakable error is therefore present on this basis as a 
matter of law.  Crippen v. Brown, 9 Vet. App. 412, 417-418 
(1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994). 

Finally, the appellant has argued that the RO committed clear 
and unmistakable error in 1989 in its failure to obtain a VA 
examination of the appellant for the claimed conditions.  
Essentially, the appellant takes issue with the assistance 
that was given by the RO to the appellant in pursuit of his 
claim for service connection.  However, an alleged failure in 
the duty to assist by the RO may never form the basis of a 
valid claim of clear and unmistakable error, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The appellant's CUE challenge on that 
basis must also fail.   

In sum, the Board has carefully examined the evidence of 
record in light of the appellant's contentions regarding the 
rating decision at issue.  Having done so, the Board finds 
his contentions are without merit.  The record in 1989 
included the appellant's service and post-service medical 
records, and the statement submitted by him in pursuit of his 
claim.  The evidence does not tend to show that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the statutory provisions extant at the 
time were incorrectly applied.  Based on the record and the 
law that existed at the time, there has been no demonstration 
of "undebatable" error in the rating decision made in 
September 1989.  Crippen v. Brown, 9 Vet. App. 412 (1996); 
Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. Brown, 
5 Vet. App. 430 (1993); Porter v. Brown, 5 Vet. App. 233 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The veteran is seeking service connection for a right leg and 
heel disorder which he contends began in or was the result of 
service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

In September 1989, the RO denied the appellant's claim of 
entitlement to service connection for a right leg and heel 
disorder.  The appellant was provided notice of that action 
and of his right to appeal that decision.  In that decision, 
the RO found that service medical records failed to show a 
leg condition, and although they showed that the veteran had 
complained of heel pain in basic training, and lifelong foot 
pain and leg cramps on separation, evidence failed to show 
post-service findings or treatment, and failed to establish a 
chronic leg or heel disorder related to service.  The 
appellant did not file a notice of disagreement with that 
decision and it became final.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 19.192 (1989); currently 38 U.S.C.A. 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In this regard, it is noted that when the RO considered the 
question of whether new and material evidence was submitted 
to reopen the veteran's claim for service connection for a 
right leg and heel disorder in 1998, it had done so utilizing 
the now invalidated standard set out in Colvin, as noted 
above.  However, in light of the favorable decision to reopen 
the veteran's claim rendered herein, the Board finds that the 
veteran is not prejudiced by the utilization of that standard 
in the prior decisions of the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) 

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board must determine if any of the evidence received 
subsequent to the RO's 1989 decision is both "new" and 
"material," to the question of whether the veteran has a 
right leg and heel disorder, that was present in service, or 
could otherwise be related to the veteran's period of 
service.  These questions involve a medical diagnosis or 
opinion as to medical causation, and therefore require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The evidence submitted since the RO's denial of the claim on 
the merits in 1989, and implicitly or explicitly claimed by 
the veteran to be new and material, consists of the veteran's 
own written statements, and private and VA medical treatment 
records reflecting testing and treatment of the veteran for 
the period from 1979 through 1996.  

The additional written evidence presented by the appellant 
includes reformulated allegations and summations of his 
inservice and post-service experiences.  The appellant has 
conjectured that he has a current right leg and heel disorder 
that has an association to his experiences during active 
duty.  The appellant, however, is not shown to have the 
medical background required to provide the diagnosis or 
etiology of any current right leg and heel disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the other hand, the newly submitted VA and private medical 
treatment records that document the treatment of the veteran 
for the period from 1979 through 1996, were for the most 
part, generated by medical personnel who are deemed to 
possess the requisite medical knowledge to render a medical 
diagnosis and opinion of causation competent.  In addition, 
these records were not considered by the RO in 1989.  The 
additional private medical evidence that has been submitted 
reflects examination and treatment for various disorders and 
complaints, including those related to his right leg and heel 
at issue.  

In pertinent part, the new evidence consists of the 
following:  

There is of record a February 1991 VA outpatient treatment 
record in which it was documented that the veteran was seen 
for a variety of complaints including those involving the 
lower extremities; no organic pathology was identified, and 
there was an indication that his complaints were probably 
psychosomatic.  

The veteran was seen by a Social Worker in March 1995, and 
reported that he had injured his leg during basic training 
and that he was hospitalized as a result.  The Social Worker 
failed to comment on that history.  

The veteran was seen in June 1995 at the VA podiatry clinic, 
and complained of pain going down the back of his leg all the 
way to the side.  The veteran stated that he had an injury in 
1970 and complained of having pain in the region.  Following 
examination, the assessment was sciatica; the veteran was 
referred to neurology consultation.  

The veteran was seen in September 1997 in the VA podiatry 
clinic, and for follow-up of complaints of leg and foot pain.  
His history was noted to be very rambling and difficult to 
make sense of.  It was noted that he was seeking disability 
for some type of leg/foot injury in service.  Following 
examination the assessment was hallux limitus; the veteran 
was referred for neurology consultation.  

The veteran was seen in October 1997 in the VA neurology 
clinic.  In terms of subjective data, it was noted on the 
treatment record that the veteran claimed that his leg and 
foot pain was related to a service injury in 1972.  Following 
examination, the assessment was normal bilateral lower 
extremity.  

The veteran was seen in October 1997 in the VA podiatry 
clinic, for follow-up for right hallux limitus and a desire 
to be service-connected for foot problems.  It was noted that 
the veteran had difficulty keeping his train of thought, and 
was a poor historian.  Following examination, the assessment 
was right hallux limitus.  It was noted that the symptoms 
were alleviated with arch supports.  

These newly submitted records noted above are clearly 
material because they address whether the veteran has a 
current right leg and heel disorder.  Consequently, it is 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).  It is thus new and material, 
and the claim is reopened on the basis of the newly submitted 
VA and private medical records described herein.  

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), second, and having reopened the 
veteran's claim, it must now be determined whether the claim 
is well grounded, based upon all of the evidence, presuming 
its credibility.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, No. 
97-7014 (Fed. Cir. Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, even assuming its credibility, the newly 
submitted medical evidence, in conjunction with the evidence 
previously of record, does not satisfy the criteria for 
finding that the veteran has submitted a well grounded claim 
of entitlement to service connection for a right leg and/or 
heel disorder.  

For the purpose of analysis, although the Board may concede 
that the newly submitted medical evidence outlined above, 
represents the competent medical diagnosis of a right leg and 
heel disorder, characterized as sciatica on one occasion and 
hallux limitus on another, it falls short by failing to 
relate that disorder to service.  As noted, a complete review 
of the medical evidence fails to reveal any medical opinion 
or physician's comments supporting the veteran's contention 
that his claimed right leg and heel disorder is related to 
service.  The Board must conclude that the veteran has not 
satisfied a requisite for a well grounded claim with respect 
to that claim, namely medical evidence of a nexus between an 
in-service disease or injury and the claimed disability.

As to the veteran's own opinion that the disorder is related 
to service, he is not qualified to render a medical opinion 
and his statements cannot serve as competent medical evidence 
of the etiology of any current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the Board notes that in several of the VA 
treatment records noted above, the veteran reported, by 
history, that he had an injury to his right leg and foot in 
service and that his current disorder is related to that in-
service injury.  With respect to this history provided by the 
veteran, the Board finds as a matter of fact, that nothing in 
the contemporaneous record suggests that any of the examiners 
in question had filtered, enhanced, or added medico-
evidentiary value to the lay history through their medical 
expertise.  LeShore v. Brown 8 Vet. App. 406, at 409 (1995).  
The Board concludes that these statements do not represent 
"competent" medical evidence of a nexus between the veteran's 
service-connected disabilities and his claimed current 
disorders.  The history provided by the veteran is not in 
significant part supported by the objective evidence of 
record (i.e., the service medical records and the post-
service VA examination report).  See Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406 (1995).

It is noted that the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 
(1997).  The Board notes, however, that the evidence does not 
present or suggest the existence of an alternative avenue to 
service connection for a right leg and/or heel disorder 
founded upon 38 C.F.R. § 3.303(b), since there is no showing 
of the existence of the chronic disorder at issue in service.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran is advised that in order to present a well-
grounded claim of service connection for a right leg and/or 
heel disorder, he must submit competent medical evidence 
showing he currently has a right leg and/or heel disorder 
that is linked or related to service or to a service-
connected disability.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  Since a well-grounded claim has 
not been submitted, and there is no indication of the 
existence of pertinent evidence that could make the claim 
well grounded, the VA is not obligated by statute to assist 
the veteran in the development of facts pertinent to his 
claim of service connection for right leg and heel disorder.  
38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 1464 (1997).  


ORDER

The September 1989 decision to deny the appellant's claim of 
entitlement to service connection for a right leg and heel 
disorder was not clearly and unmistakably erroneous; the 
appeal is denied.

New and material evidence has been submitted with respect to 
the claim of entitlement to service connection for a right 
leg and heel disorder, and the claim is reopened.  

The claim of entitlement to service connection for a right 
leg and heel disorder is not well grounded and denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

